Title: Chapman Johnson to Thomas Jefferson, 7 January 1817
From: Johnson, Chapman
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 7. Decr Jany 1817.
          
          I had the pleasure of receiving this morning, your letter, of the 26h Decr addressed to me, at Staunton, and the duplicate thereof, addressed to this place—
          In your suit in chancery, with the Rivanna company you may count on my Services as counsel, and so, according to your request, you may expect me to appear for You as counsel, in any cause, in which You may be concerned, within the range of
			 my practice, whenever such appearance shall not be inconsistent with engagements heretf heretofore made by me. I believe you had not heretofore, bespoken my services, in the general manner in which you
			 now
			  request them. As well as I recollect, your former request related only to a controversy which you anticipated  respecting a Tract of land to which mr Michie had some claim—
          I shall remain in Richmond, during the Session of the Legislature,—till some time, in February, I expect,—and if you will forward your bill to me, at this place, within that time, I will give orders for issuing the proper process; and do what else you may desire.
          
            Very respectfully Your most obedient set
            C Johnson
          
        